DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-10, 13 and 14, claim 1 recites an insulation material comprising a blend of first and second polyester staple fibers, where the second staple fibers have a greater denier than the first staple fibers, and wherein substantially all of the staple fibers have a claimed length, and further wherein when the material has a basis weight of 200 gsm and is evenly distributed between two 64 gsm panels and sewn as claimed, the material has a Clo of between 2.95 and 4.51 g/cm3.  Applicants cite support for the amendment at pages 12 and 13, and Fig. 4.  Applicants recite that as seen in the table, Example Blend A-1 has a Clo of 4.51, whereas the bottom range for the Clo comes from Comparative Example 7, which is a down alternative under the trade designation “Thermoball Powered by PrimaLoft.”  Note that Fig. 4 only appears to recite the values in Clo, as opposed to the claimed Clo in g/cm3.  
Based on Applicants’ remarks and specification, the new limitations directed to when the material is formed into the structure with a basis weight of 200 gsm and the claimed Clo range does not appear to have support in the specification as originally filed.  Preliminarily, “Clo” itself is a unit of heat transfer resistance.  A Clo unit does not appear to be equivalent to a value in g/cm3, and Applicants’ specification does not appear to recite or define Clo in such a manner.  Therefore, it is unclear if the Clo of between 2.95 and 4.51 g/cm3 is actually recited in Applicants’ specification.  The following analysis relies only on the values of 2.95-4.51 without the units g/cm3.
Applicants appear to be solely relying on the Examples and Fig. 4 to establish the claimed range.  However, the lower range does not appear to be directed to a claimed embodiment or a property contemplated to necessarily be present by Applicants’ invention, as the lower range is admitted by Applicants to be directed to a commercial embodiment which is not Applicants’ invention.  Additionally, the higher range, while set forth in Applicants’ specification at Fig. 4, is directed to Example A-1, which does not appear to be within the scope of the claimed invention, such that the higher range can reasonably be interpreted as being imputed onto the claimed invention.  Applicants’ specification at page 12 teaches that Example A-1 was prepared in an identical manner a s Example Blend A.  Example Blend A is set forth at page 9, as requiring 1) crimped, siliconized, solid polyester staple fibers, 2) crimped, solid polyester staple fibers, and 3) crimped, siliconized hollow polyester staple fibers.  Therefore, the blend relied on for support for the claimed Clo appears to require a first, a second and a third plurality of staple fibers having various structural properties such as being crimped or solid or hollow or siliconized alone or in combination, whereas the claimed invention only requires a plurality of first and second staple fibers.  Therefore, if the claimed properties are solely drawn from Fig. 4, then those properties could only be drawn from the structure and combination of staple fibers shown in the Examples, which appear to be beyond the scope of the claimed invention.  Note that it is additionally unclear if the Clo values shown in Fig. 4 are based solely on the Examples and Comparative Example blends, or if the values shown are based on the composite including the Examples and Comparative Example Blends in addition to the Nylon panels.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 1-10, 13 and 14, “Clo” itself is a unit of heat transfer resistance.  A Clo unit does not appear to be equivalent to a value in g/cm3, and Applicants’ specification does not appear to recite or define Clo in such a manner.  Therefore, it is unclear if the Clo of between 2.95 and 4.51 g/cm3 is actually recited in Applicants’ specification.  
Additionally, as set forth above, the claimed structure only requires a first and a second plurality of staple fibers and a claimed length of substantially all of the fibers, whereas Fig. 4 shows a Comparative Example having the claimed lower range of Clo, and an Example Blend A-1 having the claimed higher range of Clo.  Applicants solely rely on the Examples and Fig. 4 to establish the claimed property, directed to when the insulation material is formed between two panels as claimed with a basis weight of 200 gsm.  Note that Fig. 4 only appears to recite the values in Clo, as opposed to the claimed Clo in g/cm3.  However, absent from Applicants’ specification is any indication as to how to establish the claimed property when formed as claimed, based solely on first and second polyester staple fibers. It is additionally unclear what effect the balance of structural and compositional characteristics, such as the crimp, silicone, solid or hollow cross-section, alone or combination, necessarily influence the product to arrive at the claimed properties.  Additionally, it is unclear what effect, if any, the type of sewing or filling necessarily has on the final product, as Applicants’ specification at page 13 appears to imply that such characteristics may be necessary to achieve the claimed Clo.  Note also, as set forth above, that it is additionally unclear if the Clo values shown in Fig. 4 are based solely on the Examples and Comparative Example blends, or if the values shown are based on the composite including the Examples and Comparative Example Blends in addition to the Nylon panels.
Therefore, since Applicants appear to solely rely on the Examples set forth in Fig. 4 to establish the claimed properties, and since the Examples appear to require additional fibers and additional structural and compositional characteristics to arrive at the claimed properties, and since the claimed Clo does not appear to be equivalent to the values claimed, it is unclear how one of ordinary skill could make and/or use the claimed invention such that it necessarily comprises the claimed properties, without undue experimentation, as such properties appear to only necessarily result from a combination of structural and compositional properties not claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,837,067 to Carey and USPN 6,329,052 to Groh and USPN 4,514,455 to Hwang.
Regarding claims 1-10, 13 and 14, Carey teaches nonwoven thermal insulating batts comprising structural staple fibers and bonding staple fibers (Carey, Abstract), the fibers being opened and mixed fiber blends (Id., column 7 line 32 to column 8 line 45).  Carey teaches that the structural staple fibers may be crimped, having a length preferably from about 15 mm to about 75 mm and having a fiber denier more preferably 0.5 to 3 denier, with blends or mixture of fiber deniers often times being employed to obtain desired thermal or mechanical properties (Id., column 3 line 64 to column 4 line 26). Carey teaches that small quantities of microfibers in the range of 2-10 microns may be added (Id., column 4 lines 10-26).  Carey teaches that the bonding fibers may be crimped, having a length preferably about 15 mm to 75 mm and a fiber size from about 0.5 to 15 denier, wherein optimal thermal insulation properties are realized if the bonding fibers are preferably less than about 2 denier in size (Id., column 4 lines 27-60).  Carey teaches that the structural fibers and bonding fibers may both comprise polyethylene terephthalate (Id., column 3 line 64 to column 4 line 4, column 4 line 61 to column 5 line 7).  Carey teaches specific examples of structural fibers and bonding fibers wherein the structural fibers comprise 1.2 denier, 3.8 cm long polyethylene terephthalate fibers and 2 denier, 5.1 cm long polyethylene terephthalate bonding fibers (Id., column 4 line 61 to column 5 line 7, column 7 lines 32-56).  
Carey establishes a mixed blend of polyethylene terephthalate staple fibers, having different deniers and lengths within the claimed range.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Alternatively, Carey teaches and suggests that the structural fibers comprise smaller denier fibers than the bonding fibers, at least as shown in the Examples of Carey.  Therefore, the structural fibers are within the scope of at least the first staple fibers (as set forth in claim 1) or the first and second staple fibers (as set forth in claims 2-4), and the bonding fibers are within the scope of at least the second staple fibers (as set forth in claim 1) or the third staple fibers (as set forth in claims 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Carey, and adjusting and varying the deniers and lengths of the fibers, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material having the desired insulating and structural properties based on the totality of the teachings of Carey.
Carey does not appear to teach use of the material as a blowable insulation and the smaller denier fibers being solid and the greater denier fibers being hollow.  
Regarding the use of the material as a blowable insulation, Carey teaches that the thermal insulation material may be used in acoustical insulation and cushioning applications (Carey, column 7 lines 9-15).  Groh teaches blowable insulation material including batt shredded into blowable clusters, the clusters including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended (Groh, Abstract, column 2 lines 44-67, claims 1-6).  Groh teaches that the blowable material has a lofty nature, good compressional properties, improved hand and superior blendability, uniformity and feel (Id., column 2 lines 44-67), wherein the dry fiber is polyester and the water-repellant synthetic fiber or lubricant-finished fiber is siliconized polyester (Id., claim 5).  Groh teaches that the dry fibers and/or water-repellant fibers have a denier of 0.5-6.0 (Id., column 4 lines 15-36).  Groh teaches that an embodiment comprises the clusters and synthetic material including open fibers, wherein the open fibers may be any mixture of 0.5 to 6.0 denier fiber, water-repellant or lubricant-finished (Id., column 4 line 60 to column 5 line 8).  Groh teaches that the insulation material are used in garments or sleeping bags, and that the clusters show superior water resistance and are enhanced by washing, and do not clump (Id., column 5 line 57 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Carey, wherein the material is shredded and formed into blowable insulation, as taught by Groh, motivated by the desire of forming a conventional insulation material having a structure suitable for uses such as garments or sleeping bags, which can be predictably processed for such uses, resulting in a more uniform filling.
Regarding the smaller and greater denier fibers, although the prior art combination does not appear to teach whether the fibers are each solid or hollow, fibers are generally and ordinarily known in the art as being solid. Additionally, Hwang teaches a batt made of a particular blend of heavy and light staple fibers (Hwang, Abstract).  Hwang teaches that hollow polyester fibers have found widespread use in batt because of the increased bulk they offer as compared to solid fibers (Id., column 1 lines 14-55).  Hwang teaches that the heavier fibers have a dtex which is no greater than 20 and is at least twice that of the dtex of the lighter fibers, wherein the lighter fibers have a dtex in the range of 1 to 3 (Id., column 2 line 54 to column 3 line 5). Hwang teaches that the batt includes at least 20% by weight of hollow fibers (Id., column 3 lines 9-19).  Hwang teaches that the batt is a blend of polyester staple fibers (Id., column 3 lines 30-44) which may be crimped (Id., column 3 lines 54-66).  Hwang teaches that the fibers may be solid or hollow, and that increases in the amount of hollow fiber increases bulk, decreases density and improves thermal resistance (Id., column 3 line 67 to column 4 line 27). As shown in at least Table I, mixtures of lighter solid fibers and hollow heavier fibers can be predictably adjusted and varied based on the desired properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, wherein the smaller denier fibers are solid and the greater denier fibers are hollow, as taught by Hwang, motivated by the desire of forming a conventional insulation material having predictably increased bulk, decreased density and improved thermal resistance suitable for the intended application.
Regarding the claimed Clo when the material has a basis weight of 200 gsm and distributed between panels and sewn as claimed, the claimed invention is directed to the insulation material itself and not an insulation material between panels as claimed.  Therefore, the claim is interpreted as only requiring the capability to perform as claimed when formed into a structure as claimed.  Carey teaches bulk densities of less than about 0.1 g/cm3, more preferably less than about 0.005 g/cm3, and thicknesses in the range of 0.5 to 15 cm, and basis weight from 10 to 400 g/m2 (Carey, column 5 lines 15-30).  Note that 0.005 g/cm3 is equivalent to 5 kg/cm3.  Carey teaches thermal weight efficiencies of preferably at least about 20 clo/g/m2 x 1000 (Id.).  Additionally, as further illustrated below and incorporated herein, the prior art combination teaches a substantially similar structure and composition as claimed.   Therefore, the invention of the prior art combination appears to be capable of being formed as claimed.  The burden is on Applicants to prove otherwise.
Regarding claims 2-4, Carey teaches fibers having deniers which overlap the claimed deniers, with blends or mixture of fiber deniers often times being employed to obtain desired thermal or mechanical properties.  Carey suggests that the structural fibers are smaller in denier than the bonding fibers, as shown in the Examples.  Carey teaches that the batt contain from about 20 to 90 weight percent structural fiber and about 10 to 80 weight percent bonding fiber (Carey, column 5 lines 8-14).  Additionally, Groh teaches blowable insulation material including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended.  Groh teaches that the water-repellant synthetic fiber or lubricant-finished fiber is siliconized polyester.  Groh teaches an exemplary water repellant fiber having a denier of 1.4 and comprising 30% of a web which is shredded (Groh, column 4 lines 15-36).  Groh teaches that the insulation material are used in garments or sleeping bags, and that the clusters show superior water resistance and are enhanced by washing, and do not clump (Id., column 5 line 57 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, and adjusting and varying the denier of the fibers, such as within the first and third staple fiber range, and additionally including siliconized polyester fibers having a denier and in an amount, such as within the second staple fiber range, as taught by Groh, motivated by the desire of forming a conventional insulation material having predictably advantageous properties, such as superior water resistance.
Regarding claim 4, as set forth above, Carey teaches that the batt contains from about 20 to 90 weight percent structural fiber and about 10 to 80 weight percent bonding fiber. Additionally, as set forth above, Groh teaches an exemplary amount of water repellant fiber having a denier of 1.4 comprises 30% of the material.  
Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blowable insulation material of the prior art combination, and adjusting and varying the amounts of the staple fibers and water repellant fibers in amounts, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material comprising amounts fibers known in the art as being predictably suitable for such insulation materials.
Regarding claim 7, the prior art combination teaches that the material is formed into blowable insulation, which would appear to be a loose fill material.  
Regarding claims 8 and 9, as set forth above, the prior art combination includes siliconized polyester fibers.
Regarding claim 14, the prior art combination teaches that the insulating material can be used in various applications such as garments or sleeping bags (Groh, column 1 lines 15-21, column 5 line 63 to column 6 line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, for use in applications such as in an outer layer of a garment or sleeping bag, as suggested by Groh, motivated by the desire of forming a conventional insulation material for use in a predictably suitable application where thermal insulation is typical and desired.  

Response to Arguments
Applicant's arguments filed July 25, 2022, have been fully considered but they are not persuasive. Applicants argue that Carey does not disclose, suggest or teach an insulation material that has the claimed Clo.  Examiner respectfully disagrees.  Although Applicants argue specific parameters of Carey, including aligning the fibers in the batt and bonding, the claimed invention neither requires or excludes any other parameters associated with the insulation material to arrive at the claimed Clo.  As set forth above, the prior art combination suggests modifying the thermal weight efficiencies and bulk density, which would appear to render the prior art combination capable of resulting in the claimed Clo.  Additionally, as set forth in Applicants’ specification, commercially available materials are evidenced as being capable of resulting in the claimed Clo, as additionally shown in Fig. 4.  Since the claimed Clo values appear to desirable and attainable, the invention of the prior art combination would similarly appear capable of arriving at the claimed Clo.  Applicants have not established to the contrary.
Applicants argue that Groh does not disclose, suggest or teach an insulation material having the claimed Clo when formed as claimed. Examiner agrees.  However, the teachings of Groh alone are not relied on to teach the capability of being formed with the claimed Clo.  
Applicants argue that Hwang teaches insulations which are not very lofty and do not have high Clo values.  Examiner respectfully disagrees.  Hwang alone is not relied on to teach the claimed Clo value once formed as claimed.  Hwang is relied on to teach mixtures of lighter solid fibers and hollow heavier fibers to predictably increase bulk, decrease density and improve thermal resistance. As set forth above, the prior art combination suggests modifying the thermal weight efficiencies and bulk density, which would appear to render the prior art combination capable of resulting in the claimed Clo.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786